DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on August 20, 2021 has been entered and made of record.
In view of Applicant’s amendment and response filed on August 20, 2021 with regard to claim rejection under 35 U.S.C. 101, such rejection has been withdrawn.
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative, the cited prior art does not teach or suggest claim limitations as recited in claim.  Specifically, the cited prior art does not teach or suggest “obtain a set of sequential trajectory points, wherein each in the set of sequential trajectory points comprises a position element and a time element; converting the motion trajectory into an image based on information in the position element and the time element; and obtaining one or more feature vectors in the motion trajectory by performing image processing on the image”.
Likewise, claims 2-10 depend on claim 1.  Therefore, these claims are also allowed for the same reasons as above.
Claim 11 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 11 is also allowed for the same reasons as above.
Likewise, claims 13-20 depend on claim 11.  Therefore, these claims are also allowed for the same reasons as above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





DMD
8/2021

/DUY M DANG/Primary Examiner, Art Unit 2667